Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 1 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 2 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 3 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 4 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 5 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 6 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 7 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 8 of 13
Case 19-51530-grs   Doc 19-1     Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                               Exhibit Page 9 of 13
Case 19-51530-grs   Doc 19-1 Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                            Exhibit Page 10 of 13
Case 19-51530-grs   Doc 19-1 Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                            Exhibit Page 11 of 13
Case 19-51530-grs   Doc 19-1 Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                            Exhibit Page 12 of 13
Case 19-51530-grs   Doc 19-1 Filed 09/03/19 Entered 09/03/19 12:01:34   Desc
                            Exhibit Page 13 of 13
